internal_revenue_service department of the treasury uil ase1 03-i washington dc contact person badge number elephone number in reference ple eo rt feb employer_identification_number key district_office date o h i h c i e i p i dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below s and one of its wholly-owned subsidiaries t are each exempt from federal_income_tax under sec_501 of the code and are classified as nonprivate foundations under sec_509 and sec_170 respectively u is a political_subdivision of r described in sec_115 of the code governance of u medicine under the governance of u w is a statutorily authorized university under the x is a statutorily authorized college of y is a newly formed not-for-profit corporation organized under the laws of r which is being recognized as exempt from federal_income_tax under sec_501 of the code and as a nonprivate foundation under sec_509 and sec_170 by letter of even date members of v sdollar_figure and u are equal you have stated that the respective hospital ambulatory t and w will be combined and care and clinic facilities of s operated by v which has the same charitable purpose the promotion of health as that of s t and w 1oon ae sn geographically the respective acute care hospitals and some of the ambulatory care and clinic facilities of s located on the same campus t and w are you have stated that the purpose of this transaction is to attain an integrated health care delivery system with greater operational and economic efficiencies improved access to care and enhanced quality in the delivery of health care services you have stated that v will contract with s and t through a joint operating_agreement to operate t and its related ambulatory care facilities and clinics contract with u through a joint operating_agreement to operate y and its related ambulatory care facilities and clinics in the same fashion v will you have stated that the relevant property plant and equipment of t and w has been leased to vv v will have two members sdollar_figure and u with each member electing six representatives to the board_of directors of v and each member capitalizing vy by equal contributions v will have the following delegated powers under its articles of incorporation a complete governance and sole operating authority over the business and related defined activities and affairs of t's acute care hospital and its related ambulatory care facilities and clinics and w’s hospital and its related ambulatory care facilities and clinics including but not limited to strategic planning authority over the physical plants of each hospital ambulatory care sites and clinics determination of service sites and allocation of resources services employees and equipment to the appropriate health care delivery site b complete authority in the acquisition sale conveyance transfer or other disposal of any material asset used by v except with respect to those assets which are subject_to a lease between v and its members of the physical plant property and equipment of the members existing on the closing date which is to remain the respective properties of the members new acquisitions of property plant and equipment to be owned or leased and operated by vv c authority over admission of a new member unless such admission would incorporating members change the size of the board_of directors change the quorum requirements applicable to the board adversely affect the academic mission of w reduce the number of directors elected by the or change the majority or super-majority voting requirements applicable to the board_of directors of v in addition the board_of directors of v has delegated the analyzing and following authority to the president chief_executive_officer who will have authority for all day to day operations of all facilities of vy including but not limited to managing productivity consolidating management developing common centralized accounting and information systems developing and administering operational plans developing capital and operating budgets with authority to approve major expenditures debt contracts managed care agreements and capital expenditures setting fees and prices managing and overseeing daily operations overseeing conducting and carrying out marketing and business development strategies conducting contract negotiations and implementation implementing human resource policies representing v in insurance product negotiations with the objective of having single managed care contracts for all facilities and providers undertaking capital expenditures not otherwise reserved to and u entering into an academic affiliation agreement with y to help fulfill the mission of w working with other health care government and community organizations for the promotion of health and the health care needs of the service area and monitoring medical-dental staff acountabilities the board_of directors of v has also delegated to the president chief_executive_officer certain responsibilities as to which he is accountable to the dean of x involving issues essential to integration of the academic and research missions of w with the clinical care rendered by the hospitals ambulatory care facilities and clinics of v these items include wide strategic planning including appropriate resource allocation new program development insurance product contracting educational and clinical research enhancement affiliation decisions related to the academic affiliation agreement and joint recommendation of clinical affiliation decisions to the board_of directors of v system- you have stated that the following are additional delegated distribution of capital surplus and changing the powers percentage of distribution of capital surplus to the two members changes in the bylaws of the medical staff and changes in the academic affiliation agreement entered into between v and u you have stated that the powers partially reserved to the members which first are subject_to the affirmative recommendation of the board_of directors of v include of the articles of incorporation and bylaws of t or u to the extent such amendment affects v merger liquidation or amendment dissolution of t or yu to the extent such merger liquidation or distribution affects v and debt issuance which would result ina debt to equity ratio for the combined t excess of a defined amount u and v entities in the powers which are fully reserved to the members include or declaration of default under the joint operating amendments to v‘s articles of incorporation and bylaws amendment to agreement merger liquidation or dissolution of vv disposition of defined member assets additional capital investments in v not identified in the joint operating_agreement capital expenditures by the members for defined projects relating to v in excess of a stated amount and admission of additional members if such admission is beyond the powers delegated to v you have requested the following rulings in connection with this series of transactions the participation of s t and y as equal members in the vy will not adversely affect their status as exempt ownership of from federal_income_tax under sec_501 of the code or sdollar_figure and ’s status as nonprivate foundations under sec_509 and sec_170 neither ft and u’s receipt of lease payments from v and v’s return_of_capital surplus to contributions transfers of assets and or loans among these entities will cause these entities to be engaged in an unrelated_trade_or_business within the meaning of sec_511 through of the code t and uy nor capital sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501l c sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1 -1 d of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes thus for the conduct a substantial one providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see -s w u v commissio 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function y o d c d c d c t e e f o o p o o o constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax- exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd a subsidiary_organization of a tax-exempt_organization 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if would itself be exempt on tne grounu that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity court followed the reasoning of sec_1_502-1 which contains an example of exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent’s tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations a subsidiary_organization that is not similarly if the organization is in this regard the the example accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent in oc of aw ee a joint operating or affiliation agreement between furthermore exemption under the see b s w group inc supra previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualificsztion the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations and hcsc-laundry supra integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business geisinger supra and revrul_78_41 supra unrelated_trade_or_business sec_513 of the code makes clear that if services tu another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 organizations are in corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting a hospital provides regularly carried on corporate a parent and subsidiary relationship then however if the participating exempt see revrul_77_72 supra with respect to see at issue then is whether the joint operating or affiliation agreement has established a parent and subsidiary relationship such that corporate services and payments provided between the participating entities will not be treated as unrelated_trade_or_business income because the activities are essential to the accomplishment of exempt purposes could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and occur in the context of a close relationship among them based on all the facts and circumstances we conclude that t and w under the the affiliation agreement effectively binds s common_control of v so that the participating organizations are within a relationship analogous to that of subsidiary pursuant to the authority of v’s governing board although all of the facts and circumstances are relevant to this conclusion importantly the participating entities have ceded authority under the affiliation agreement to v s governing body to establish their budgets including major expenditures debt contracts managed care agreements and capital expenditures and to monitor and audit their compliance with its directives addition the governing body and its committees meet regularly to exercise overall responsibility for operational decisions a parent and in poc og involving the day-to-day and long range strategic management decisions that have been delegated by the participating entities therefore services provided between the previously unrelated sec_501 tax exempt_organizations through the affiliation agreement are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the parties will not adversely affect their tax exempt status under sec_501 of the code by the proposed transaction sec_4s they will continue to promote health within the the transfer of resources and meaning of revrul_69_545 the sharing or provision of goods facilities and services among the sec_501 entities will not produce unrelated_business_income under sec_511 through of the code because the above organizations are financially and structurally related as part of community an alliance to promote the health of the accordingly based on all the facts and circumstances described above we rule as follows the participation of t and u as equal members in the ownership of v will not adversely affect their status as exempt from federal_income_tax under sec_501 of the code or and t’s status as nonprivate foundations under sec_509 and b a iii s neither s t and u’s receipt of lease payments from vv nor capital and v‘s return_of_capital surplus to contributions transfers of assets and or loans among these entities will cause these entities to be engaged in an unrelated_trade_or_business within the meaning of sec_511 through of the code t and u these rulings are based on the understanding that there will no material changes in the facts upon which they are based be these rulings are directed only to the organization that sec_6110 of the code provides that requested them they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulinys in your permanent records sincerely marvin friedlander marvin friedlander chief exempt_organizations technical branch
